DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 8, 12, and 19 are objected to because of the following informalities:  
Regarding claims 5, 12, and 19, the phrase “the resistance and inductance” is recited. While Examiner believes the meaning of the phrase is clear, previous recitations read “the resistance and the inductance” and consistent terminology should be used in order to ensure clarity. 
Regarding Claim 8, the indentation of the “first determining code” limitations, the “second determining code” limitations, and the “identifying code” limitations is not consistent, and thus ambiguity is introduced in whether the “second determining code” and the “identifying code” are intended to be included in the “said computer program code”. While Examiner believes that the intended meaning is clear in context, each of these code limitations should be at the same indentation level to ensure clarity that they are each a part of the “said computer program code”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 8, and 15, the limitation “identify(ing) a location of the fault based on the inductance and the resistance” is recited. The specification lacks adequate written description of how one is to identify a location of a fault based on the inductance and the resistance. The specification contains ample discussion of finding the inductance and the resistance, however, it does not instruct one how to use those values in order to identify the location of a fault. Furthermore, the specification does not contain a reference to position or position dependent variables in the mathematical formulation presented, and rather the specification merely contains statements indicating that the location of the fault ‘may be identified based on the inductance and the resistance’, but not how the location identification is actually done or how it is based on the resistance and the inductance. For this reason, claims 1, 8, and 15 are rejected as failing to comply with the written description requirement.
Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 8, and 15 the limitation “based on measuring a differential of the fault current as zero” is recited. It is unclear what is intended by this phrase. One could reasonably interpret this phrase a number of ways, as “based on measuring a differential…as zero” is ambiguous and unclear. It is not clear whether this is intended to indicate that a measurement has a zero value, or if a change in measurements is zero, or whether this is intended to assume a zero reference value, as one could reasonably interpret this limitation a number of ways. Because of the ambiguity, it is not possible to adequately determine the metes and bounds of the claims, thus rendering them indefinite. For purposes of examination, this limitation will be interpreted as ‘based on a measurement of a change in fault current being zero or stable (i.e. unchanging)’.
Claims 2, 9, and 16 recite the limitation "the voltage".  There is insufficient antecedent basis for this limitation in the claim.
Claims 3, 10, and 17 recite the limitation "the squares".  There is insufficient antecedent basis for this limitation in the claim.
Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Qi (US PGPub. No. US 20170192047 A1) in view of Dougherty (US PGPub. No. US 20100033888 A1).

Regarding Claim 1, Qi teaches a method of fault detection in an electrical network (Abstract: “Unique systems, methods, techniques and apparatuses of fault location in DC power distribution systems are disclosed”)…, comprising: 
determining, based on measuring a fault current, an inductance between a reference point and a fault at a first time ([0020]: “Forward fault current 133 or reverse fault current may be calculated by summing the values of current measurements from a plurality of protective devices.”; [0023]: “Circuit 200 includes DC power distribution line 201 having a line inductance 203 and a line resistance 205 between a point 223a of line 201 and fault point 207 of line 201…Forward fault current 215 flows from point 223a on line 201 to fault point 207 and reverse fault current 217 flows from point 223b to fault point 207. Aggregate fault current 219 is structured to flow from the positive pole of fault point 207 to point 213, the magnitude of the current being the sum of forward fault current 215 and reverse fault current 217.”; [0026]: “Line resistance 215, line inductance 217, and fault resistance 219 can be estimated from data sampled during different time instants using regression analysis, such as the least squares method.”; See Equations 1-6; See also [0037]-[0041] and [0044]-[0049] for additional embodiments); 
determining, based on measuring a differential of the fault current…, a resistance between the reference point and the fault at a second time ([0020]: “Forward fault current 133 or reverse fault current may be calculated by summing the values of current measurements from a plurality of protective devices.”; [0023]: “Circuit 200 includes DC power distribution line 201 having a line inductance 203 and a line resistance 205 between a point 223a of line 201 and fault point 207 of line 201…Forward fault current 215 flows from point 223a on line 201 to fault point 207 and reverse fault current 217 flows from point 223b to fault point 207. Aggregate fault current 219 is structured to flow from the positive pole of fault point 207 to point 213, the magnitude of the current being the sum of forward fault current 215 and reverse fault current 217.”; [0026]: “Line resistance 215, line inductance 217, and fault resistance 219 can be estimated from data sampled during different time instants using regression analysis, such as the least squares method.”; See Equations 1-6; See also [0037]-[0041] and [0044]-[0049] for additional embodiments); 
identifying a location of the fault based on the inductance and the resistance ([0041]: “identify a physical location of the fault in the DC power distribution system using at least one of the inductance of the first portion and the resistance of the first portion”; [0048]: “identifying a physical location of the fault in the DC power distribution system using at least one of the inductance of the first portion and the resistance of the first portion”).  
Qi does not explicitly teach executable by a processor and based on measuring a differential of the fault current as zero (Emphasis added by Examiner).
However, Qi teaches [0041]: “System 427 is additionally structured to execute the following stored program instructions” and [0050]: “an electronic control system structured to execute program instructions stored in a non-transitory memory medium during a high impedance fault condition of the DC power distribution system”, and thus Qi inherently requires some kind of computing or processing device in order to complete the execution of program instructions for performing the techniques disclosed therein.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qi to explicitly include executable by a processor, as Qi inherently discloses some kind of computing or processing device capable of executing program instructions, and processors are common and well known in the various computing and electrical arts.
Qi additionally teaches [0044]: “Conditional 503 may perform this evaluation using a variety of techniques such as a limit, threshold or trigger point established for line-to-line or line-to-ground voltage, line current or line current time rate of change.”, disclosing using a limit threshold, or trigger point for the line current time rate of change (i.e. differential). Qi does not explicitly teach this limit, threshold, or trigger point being zero, however one of ordinary skill in the art would know that the line current time rate of change being zero would simplify equations 1-6 of Qi, reducing the complexity of the calculations. Furthermore, it is known in differential equation solution techniques to allow for one of the unknown variables to be allowed to go to zero in order to decrease the number of unknowns in order to achieve an analytical solution. One of ordinary skill in the art would have knowledge of common differential equation solution techniques, and be apprised of these kinds of techniques.
Nevertheless, Dougherty teaches based on measuring a differential of the fault current as zero ([0028]: “The stable current state machine 44 monitors for current stability and changes the operation of the series arc detection based on the detected stability. When the measured current meets a threshold condition, it is considered "stable" and the state machine 44 operates in stable current block 46. In the exemplary embodiment, the stability threshold is determined by comparing a short time filter current and the long time filter current against a predetermined ratio such as 10% for example. So, in the exemplary embodiment, if the absolute value of the long time filter current minus the short time filter current is less than 10%, the current is considered stable.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qi to include based on measuring a differential of the fault current as zero (Emphasis added by Examiner), as taught by Dougherty.
Doing so would allow one to set the limit, threshold, or trigger point for the line current time rate of change of Qi such that the current is stable, such that accurate measurements can be made.

Regarding Claim 2, Qi in view of Dougherty teaches the method of claim 1, wherein the voltage and the inductance are determined based on a least-squares estimation ([0029]: “In certain embodiments, an online moving-window least square method is implemented to identify line resistance 215 and line inductance 217 from point 223a to fault point 207.”).  

Regarding Claim 3, Qi in view of Dougherty teaches the method of claim 2, wherein the least-squares estimation minimizes a weighted sum of the squares of an error value (Examiner notes that this is a description of a least-squares regression technique and notes that minimizing the sum of the squares of the residuals of the equations being analyzed is inherent in least-squares regression analysis) corresponding to a circuit equation associated with the electrical network ([0029]: “In certain embodiments, an online moving-window least square method is implemented to identify line resistance 215 and line inductance 217 from point 223a to fault point 207. The number of samples for the moving-window is defined by the user. It shall be appreciated that the one or more control systems disclosed herein may be configured to perform calculations or determinations in accordance with the foregoing equations and techniques.”; See equations 1-6).  

Regarding Claim 4, Qi in view of Dougherty teaches the method of claim 2, wherein the least-squares estimation is performed based on ([0027]: “In order to perform least squares regression, sampled values for change in forward fault current 215, forward fault current 215, and reverse fault current 217 are combined into an (N+1)×3 matrix, A. The sampled values for voltage are combined into a column vector N+1 values in length, B.”; [0032]: “In order to perform least squares regression, sampled values for change in forward fault current 215, forward fault current 215, and reverse fault current 217 are combined into a modified (N+1)×4 matrix, A. The sampled values for voltage are combined into a column vector N+1 values in length, B.”) a first matrix corresponding to one or more sampled voltages (See matrix B of Qi), a second matrix corresponding to one or more sampled currents (See matrix A of Qi), and a third matrix corresponding to the resistance and the inductance (See equation 6 of Qi).  

Regarding Claim 5, Qi in view of Dougherty teaches the method of claim 4, wherein the resistance and inductance are determined for the third matrix based on performing a regression on the first and the second matrices ([0027]: “In order to perform least squares regression, sampled values for change in forward fault current 215, forward fault current 215, and reverse fault current 217 are combined into an (N+1)×3 matrix, A. The sampled values for voltage are combined into a column vector N+1 values in length, B.”; [0028]: “Using matrix A and vector B, line resistance 215, line inductance 217, and fault resistance 219 are estimated using the following equation”; See Equation 3; [0032]: “In order to perform least squares regression, sampled values for change in forward fault current 215, forward fault current 215, and reverse fault current 217 are combined into a modified (N+1)×4 matrix, A. The sampled values for voltage are combined into a column vector N+1 values in length, B.”; [0033]: “Using modified matrix A and vector B, line resistance 215, line inductance 217, fault resistance 219, and fault inductance L.sub.F are estimated using the following equation”; See Equation 6).  

Regarding Claim 6, Qi in view of Dougherty teaches the method of claim 1, wherein based on detecting multiple points ([0025]; [0026]: “Line resistance 215, line inductance 217, and fault resistance 219 can be estimated from data sampled during different time instants using regression analysis, such as the least squares method.”)…, the resistance and the inductance are determined based on a discrete parameter estimation with least-squares (See Equations 1-6, Matrices A and B, showing discretization of the parameter estimation).  
Qi does not explicitly teach based on detecting multiple points where the differential of the fault current is zero (Emphasis added by Examiner).
Dougherty teaches based on detecting…where the differential of the fault current is zero ([0028]: “The stable current state machine 44 monitors for current stability and changes the operation of the series arc detection based on the detected stability. When the measured current meets a threshold condition, it is considered "stable" and the state machine 44 operates in stable current block 46. In the exemplary embodiment, the stability threshold is determined by comparing a short time filter current and the long time filter current against a predetermined ratio such as 10% for example. So, in the exemplary embodiment, if the absolute value of the long time filter current minus the short time filter current is less than 10%, the current is considered stable.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qi to include based on detecting multiple points where the differential of the fault current is zero (Emphasis added by Examiner), as taught by Dougherty.
Doing so would allow one to set the limit, threshold, or trigger point for the line current time rate of change of Qi such that the current is stable, such that accurate measurements can be made.

Regarding Claim 7, Qi in view of Dougherty teaches the method of claim 1, wherein the fault corresponds to an intermittent fault ([0025]: “The sampling rate is determined according to the time constants of the fault transients and noise in the measurement signals. The sampling rate could be chosen as low as possible according to Nyquist-Shannon Sampling Theorem. For example, if the frequency of a fault transient is 100 Hz, The sampling rate should be twice the frequency of the fault transient, or 200 Hz.”).  

Regarding Claim 8, Qi teaches a computer system for fault detection in an electrical network (Abstract: “Unique systems, methods, techniques and apparatuses of fault location in DC power distribution systems are disclosed”; [0041]: “System 427 is additionally structured to execute the following stored program instructions”; [0050]: “an electronic control system structured to execute program instructions stored in a non-transitory memory medium during a high impedance fault condition of the DC power distribution system”), the computer system comprising: 
one or more computer-readable non-transitory storage media configured to store computer program code ([0050]: “an electronic control system structured to execute program instructions stored in a non-transitory memory medium during a high impedance fault condition of the DC power distribution system”); and 
…configured to access said computer program code and operate as instructed by said computer program code ([0041]: “System 427 is additionally structured to execute the following stored program instructions”; [0050]: “an electronic control system structured to execute program instructions stored in a non-transitory memory medium during a high impedance fault condition of the DC power distribution system”), said computer program code including: 
first determining code configured to cause the one or more computer processors to determine, based on measuring a fault current, an inductance between a reference point and a fault at a first time ([0020]: “Forward fault current 133 or reverse fault current may be calculated by summing the values of current measurements from a plurality of protective devices.”; [0023]: “Circuit 200 includes DC power distribution line 201 having a line inductance 203 and a line resistance 205 between a point 223a of line 201 and fault point 207 of line 201…Forward fault current 215 flows from point 223a on line 201 to fault point 207 and reverse fault current 217 flows from point 223b to fault point 207. Aggregate fault current 219 is structured to flow from the positive pole of fault point 207 to point 213, the magnitude of the current being the sum of forward fault current 215 and reverse fault current 217.”; [0026]: “Line resistance 215, line inductance 217, and fault resistance 219 can be estimated from data sampled during different time instants using regression analysis, such as the least squares method.”; See Equations 1-6; See also [0037]-[0041] and [0044]-[0049] for additional embodiments); 
second determining code configured to cause the one or more computer processors to determine, based on measuring a differential of the fault current…, a resistance between the reference point and the fault at a second time ([0020]: “Forward fault current 133 or reverse fault current may be calculated by summing the values of current measurements from a plurality of protective devices.”; [0023]: “Circuit 200 includes DC power distribution line 201 having a line inductance 203 and a line resistance 205 between a point 223a of line 201 and fault point 207 of line 201…Forward fault current 215 flows from point 223a on line 201 to fault point 207 and reverse fault current 217 flows from point 223b to fault point 207. Aggregate fault current 219 is structured to flow from the positive pole of fault point 207 to point 213, the magnitude of the current being the sum of forward fault current 215 and reverse fault current 217.”; [0026]: “Line resistance 215, line inductance 217, and fault resistance 219 can be estimated from data sampled during different time instants using regression analysis, such as the least squares method.”; See Equations 1-6; See also [0037]-[0041] and [0044]-[0049] for additional embodiments); 
identifying code configured to cause the one or more computer processors to identify a location of the fault based on the inductance and the resistance ([0041]: “identify a physical location of the fault in the DC power distribution system using at least one of the inductance of the first portion and the resistance of the first portion”; [0048]: “identifying a physical location of the fault in the DC power distribution system using at least one of the inductance of the first portion and the resistance of the first portion”).  
Qi does not explicitly teach one or more computer processors and  based on measuring a differential of the fault current as zero (Emphasis added by Examiner).
However, Qi teaches [0041]: “System 427 is additionally structured to execute the following stored program instructions” and [0050]: “an electronic control system structured to execute program instructions stored in a non-transitory memory medium during a high impedance fault condition of the DC power distribution system”, and thus Qi inherently requires some kind of computing or processing device in order to complete the execution of program instructions for performing the techniques disclosed therein.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qi to explicitly include one or more computer processors, as Qi inherently discloses some kind of computing or processing device capable of executing program instructions, and processors are common and well known in the various computing and electrical arts.
Qi additionally teaches [0044]: “Conditional 503 may perform this evaluation using a variety of techniques such as a limit, threshold or trigger point established for line-to-line or line-to-ground voltage, line current or line current time rate of change.”, disclosing using a limit threshold, or trigger point for the line current time rate of change (i.e. differential). Qi does not explicitly teach this limit, threshold, or trigger point being zero, however one of ordinary skill in the art would know that the line current time rate of change being zero would simplify equations 1-6 of Qi, reducing the complexity of the calculations. Furthermore, it is known in differential equation solution techniques to allow for one of the unknown variables to be allowed to go to zero in order to decrease the number of unknowns in order to achieve an analytical solution. One of ordinary skill in the art would have knowledge of common differential equation solution techniques, and be apprised of these kinds of techniques.
Nevertheless, Dougherty teaches based on measuring a differential of the fault current as zero ([0028]: “The stable current state machine 44 monitors for current stability and changes the operation of the series arc detection based on the detected stability. When the measured current meets a threshold condition, it is considered "stable" and the state machine 44 operates in stable current block 46. In the exemplary embodiment, the stability threshold is determined by comparing a short time filter current and the long time filter current against a predetermined ratio such as 10% for example. So, in the exemplary embodiment, if the absolute value of the long time filter current minus the short time filter current is less than 10%, the current is considered stable.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qi to include based on measuring a differential of the fault current as zero (Emphasis added by Examiner), as taught by Dougherty.
Doing so would allow one to set the limit, threshold, or trigger point for the line current time rate of change of Qi such that the current is stable, such that accurate measurements can be made.

Regarding Claim 9, Qi in view of Dougherty teaches the computer system of claim 8, wherein the voltage and the inductance are determined based on a least-squares estimation ([0029]: “In certain embodiments, an online moving-window least square method is implemented to identify line resistance 215 and line inductance 217 from point 223a to fault point 207.”).  

Regarding Claim 10, Qi in view of Dougherty teaches the computer system of claim 9, wherein the least-squares estimation minimizes a weighted sum of the squares of an error value (Examiner notes that this is a general description of a least-squares regression technique and notes that minimizing the sum of the squares of the residuals of the equations being analyzed is inherent in least-squares regression analysis) corresponding to a circuit equation associated with the electrical network ([0029]: “In certain embodiments, an online moving-window least square method is implemented to identify line resistance 215 and line inductance 217 from point 223a to fault point 207. The number of samples for the moving-window is defined by the user. It shall be appreciated that the one or more control systems disclosed herein may be configured to perform calculations or determinations in accordance with the foregoing equations and techniques.”; See equations 1-6).  

Regarding Claim 11, Qi in view of Dougherty teaches the computer system of claim 9, wherein the least-squares estimation is performed based on ([0027]: “In order to perform least squares regression, sampled values for change in forward fault current 215, forward fault current 215, and reverse fault current 217 are combined into an (N+1)×3 matrix, A. The sampled values for voltage are combined into a column vector N+1 values in length, B.”; [0032]: “In order to perform least squares regression, sampled values for change in forward fault current 215, forward fault current 215, and reverse fault current 217 are combined into a modified (N+1)×4 matrix, A. The sampled values for voltage are combined into a column vector N+1 values in length, B.”) a first matrix corresponding to one or more sampled voltages (See matrix B of Qi), a second matrix corresponding to one or more sampled currents (See matrix A of Qi), and a third matrix corresponding to the resistance and the inductance (See equation 6 of Qi).  

Regarding Claim 12, Qi in view of Dougherty teaches the computer system of claim 11, wherein the resistance and inductance are determined for the third matrix based on performing a regression on the first and the second matrices ([0027]: “In order to perform least squares regression, sampled values for change in forward fault current 215, forward fault current 215, and reverse fault current 217 are combined into an (N+1)×3 matrix, A. The sampled values for voltage are combined into a column vector N+1 values in length, B.”; [0028]: “Using matrix A and vector B, line resistance 215, line inductance 217, and fault resistance 219 are estimated using the following equation”; See Equation 3; [0032]: “In order to perform least squares regression, sampled values for change in forward fault current 215, forward fault current 215, and reverse fault current 217 are combined into a modified (N+1)×4 matrix, A. The sampled values for voltage are combined into a column vector N+1 values in length, B.”; [0033]: “Using modified matrix A and vector B, line resistance 215, line inductance 217, fault resistance 219, and fault inductance L.sub.F are estimated using the following equation”; See Equation 6).  

Regarding Claim 13, Qi in view of Dougherty teaches the computer system of claim 8, wherein based on detecting multiple points ([0025]; [0026]: “Line resistance 215, line inductance 217, and fault resistance 219 can be estimated from data sampled during different time instants using regression analysis, such as the least squares method.”)…, the resistance and the inductance are determined based on a discrete parameter estimation with least-squares (See Equations 1-6, Matrices A and B, showing discretization of the parameter estimation).  
Qi does not explicitly teach based on detecting multiple points where the differential of the fault current is zero (Emphasis added by Examiner).
Dougherty teaches based on detecting…where the differential of the fault current is zero ([0028]: “The stable current state machine 44 monitors for current stability and changes the operation of the series arc detection based on the detected stability. When the measured current meets a threshold condition, it is considered "stable" and the state machine 44 operates in stable current block 46. In the exemplary embodiment, the stability threshold is determined by comparing a short time filter current and the long time filter current against a predetermined ratio such as 10% for example. So, in the exemplary embodiment, if the absolute value of the long time filter current minus the short time filter current is less than 10%, the current is considered stable.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qi to include based on detecting multiple points where the differential of the fault current is zero (Emphasis added by Examiner), as taught by Dougherty.
Doing so would allow one to set the limit, threshold, or trigger point for the line current time rate of change of Qi such that the current is stable, such that accurate measurements can be made.

Regarding Claim 14, Qi in view of Dougherty teaches the computer system of claim 8, wherein the fault corresponds to an intermittent fault ([0025]: “The sampling rate is determined according to the time constants of the fault transients and noise in the measurement signals. The sampling rate could be chosen as low as possible according to Nyquist-Shannon Sampling Theorem. For example, if the frequency of a fault transient is 100 Hz, The sampling rate should be twice the frequency of the fault transient, or 200 Hz.”).  

Regarding Claim 15, Qi teaches a non-transitory computer readable medium having stored thereon a computer program ([0041]: “System 427 is additionally structured to execute the following stored program instructions”; [0050]: “an electronic control system structured to execute program instructions stored in a non-transitory memory medium during a high impedance fault condition of the DC power distribution system”) for fault detection in an electrical network (Abstract: “Unique systems, methods, techniques and apparatuses of fault location in DC power distribution systems are disclosed”), the computer program configured to…: 
determine, based on measuring a fault current, an inductance between a reference point and a fault at a first time ([0020]: “Forward fault current 133 or reverse fault current may be calculated by summing the values of current measurements from a plurality of protective devices.”; [0023]: “Circuit 200 includes DC power distribution line 201 having a line inductance 203 and a line resistance 205 between a point 223a of line 201 and fault point 207 of line 201…Forward fault current 215 flows from point 223a on line 201 to fault point 207 and reverse fault current 217 flows from point 223b to fault point 207. Aggregate fault current 219 is structured to flow from the positive pole of fault point 207 to point 213, the magnitude of the current being the sum of forward fault current 215 and reverse fault current 217.”; [0026]: “Line resistance 215, line inductance 217, and fault resistance 219 can be estimated from data sampled during different time instants using regression analysis, such as the least squares method.”; See Equations 1-6; See also [0037]-[0041] and [0044]-[0049] for additional embodiments); 
determine, based on measuring a differential of the fault current…, a resistance between the reference point and the fault at a second time ([0020]: “Forward fault current 133 or reverse fault current may be calculated by summing the values of current measurements from a plurality of protective devices.”; [0023]: “Circuit 200 includes DC power distribution line 201 having a line inductance 203 and a line resistance 205 between a point 223a of line 201 and fault point 207 of line 201…Forward fault current 215 flows from point 223a on line 201 to fault point 207 and reverse fault current 217 flows from point 223b to fault point 207. Aggregate fault current 219 is structured to flow from the positive pole of fault point 207 to point 213, the magnitude of the current being the sum of forward fault current 215 and reverse fault current 217.”; [0026]: “Line resistance 215, line inductance 217, and fault resistance 219 can be estimated from data sampled during different time instants using regression analysis, such as the least squares method.”; See Equations 1-6; See also [0037]-[0041] and [0044]-[0049] for additional embodiments); 
identify a location of the fault based on the inductance and the resistance ([0041]: “identify a physical location of the fault in the DC power distribution system using at least one of the inductance of the first portion and the resistance of the first portion”; [0048]: “identifying a physical location of the fault in the DC power distribution system using at least one of the inductance of the first portion and the resistance of the first portion”).  
Qi does not explicitly teach cause one or more computer processors to and based on measuring a differential of the fault current as zero (Emphasis added by Examiner).
However, Qi teaches [0041]: “System 427 is additionally structured to execute the following stored program instructions” and [0050]: “an electronic control system structured to execute program instructions stored in a non-transitory memory medium during a high impedance fault condition of the DC power distribution system”, and thus Qi inherently requires some kind of computing or processing device in order to complete the execution of program instructions for performing the techniques disclosed therein.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qi to explicitly include cause one or more computer processors to, as Qi inherently discloses some kind of computing or processing device capable of executing program instructions, and processors are common and well known in the various computing and electrical arts.
Qi additionally teaches [0044]: “Conditional 503 may perform this evaluation using a variety of techniques such as a limit, threshold or trigger point established for line-to-line or line-to-ground voltage, line current or line current time rate of change.”, disclosing using a limit threshold, or trigger point for the line current time rate of change (i.e. differential). Qi does not explicitly teach this limit, threshold, or trigger point being zero, however one of ordinary skill in the art would know that the line current time rate of change being zero would simplify equations 1-6 of Qi, reducing the complexity of the calculations. Furthermore, it is known in differential equation solution techniques to allow for one of the unknown variables to be allowed to go to zero in order to decrease the number of unknowns in order to achieve an analytical solution. One of ordinary skill in the art would have knowledge of common differential equation solution techniques, and be apprised of these kinds of techniques.
Nevertheless, Dougherty teaches based on measuring a differential of the fault current as zero ([0028]: “The stable current state machine 44 monitors for current stability and changes the operation of the series arc detection based on the detected stability. When the measured current meets a threshold condition, it is considered "stable" and the state machine 44 operates in stable current block 46. In the exemplary embodiment, the stability threshold is determined by comparing a short time filter current and the long time filter current against a predetermined ratio such as 10% for example. So, in the exemplary embodiment, if the absolute value of the long time filter current minus the short time filter current is less than 10%, the current is considered stable.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qi to include based on measuring a differential of the fault current as zero (Emphasis added by Examiner), as taught by Dougherty.
Doing so would allow one to set the limit, threshold, or trigger point for the line current time rate of change of Qi such that the current is stable, such that accurate measurements can be made.


Regarding Claim 16, Qi in view of Dougherty teaches the computer readable medium of claim 15, wherein the voltage and the inductance are determined based on a least-squares estimation ([0029]: “In certain embodiments, an online moving-window least square method is implemented to identify line resistance 215 and line inductance 217 from point 223a to fault point 207.”).  

Regarding Claim 17, Qi in view of Dougherty teaches the computer readable medium of claim 16, wherein the least-squares estimation minimizes a weighted sum of the squares of an error value (Examiner notes that this is a description of a least-squares regression technique and notes that minimizing the sum of the squares of the residuals of the equations being analyzed is inherent in least-squares regression analysis) corresponding to a circuit equation associated with the electrical network ([0029]: “In certain embodiments, an online moving-window least square method is implemented to identify line resistance 215 and line inductance 217 from point 223a to fault point 207. The number of samples for the moving-window is defined by the user. It shall be appreciated that the one or more control systems disclosed herein may be configured to perform calculations or determinations in accordance with the foregoing equations and techniques.”; See equations 1-6).  

Regarding Claim 18, Qi in view of Dougherty teaches the computer readable medium of claim 16, wherein the least-squares estimation is performed based on ([0027]: “In order to perform least squares regression, sampled values for change in forward fault current 215, forward fault current 215, and reverse fault current 217 are combined into an (N+1)×3 matrix, A. The sampled values for voltage are combined into a column vector N+1 values in length, B.”; [0032]: “In order to perform least squares regression, sampled values for change in forward fault current 215, forward fault current 215, and reverse fault current 217 are combined into a modified (N+1)×4 matrix, A. The sampled values for voltage are combined into a column vector N+1 values in length, B.”) a first matrix corresponding to one or more sampled voltages (See matrix B of Qi), a second matrix corresponding to one or more sampled currents (See matrix A of Qi), and a third matrix corresponding to the resistance and the inductance (See equation 6 of Qi).  

Regarding Claim 19, Qi in view of Dougherty teaches the computer readable medium of claim 18, wherein the resistance and inductance are determined for the third matrix based on performing a regression on the first and the second matrices ([0027]: “In order to perform least squares regression, sampled values for change in forward fault current 215, forward fault current 215, and reverse fault current 217 are combined into an (N+1)×3 matrix, A. The sampled values for voltage are combined into a column vector N+1 values in length, B.”; [0028]: “Using matrix A and vector B, line resistance 215, line inductance 217, and fault resistance 219 are estimated using the following equation”; See Equation 3; [0032]: “In order to perform least squares regression, sampled values for change in forward fault current 215, forward fault current 215, and reverse fault current 217 are combined into a modified (N+1)×4 matrix, A. The sampled values for voltage are combined into a column vector N+1 values in length, B.”; [0033]: “Using modified matrix A and vector B, line resistance 215, line inductance 217, fault resistance 219, and fault inductance L.sub.F are estimated using the following equation”; See Equation 6).  

Regarding Claim 20, Qi in view of Dougherty teaches the computer readable medium of claim 15, wherein based on detecting multiple points ([0025]; [0026]: “Line resistance 215, line inductance 217, and fault resistance 219 can be estimated from data sampled during different time instants using regression analysis, such as the least squares method.”)…, the resistance and the inductance are determined based on a discrete parameter estimation with least-squares (See Equations 1-6, Matrices A and B, showing discretization of the parameter estimation).
Qi does not explicitly teach based on detecting multiple points where the differential of the fault current is zero (Emphasis added by Examiner).
Dougherty teaches based on detecting…where the differential of the fault current is zero ([0028]: “The stable current state machine 44 monitors for current stability and changes the operation of the series arc detection based on the detected stability. When the measured current meets a threshold condition, it is considered "stable" and the state machine 44 operates in stable current block 46. In the exemplary embodiment, the stability threshold is determined by comparing a short time filter current and the long time filter current against a predetermined ratio such as 10% for example. So, in the exemplary embodiment, if the absolute value of the long time filter current minus the short time filter current is less than 10%, the current is considered stable.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qi to include based on detecting multiple points where the differential of the fault current is zero (Emphasis added by Examiner), as taught by Dougherty.
Doing so would allow one to set the limit, threshold, or trigger point for the line current time rate of change of Qi such that the current is stable, such that accurate measurements can be made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J GASSEN whose telephone number is (571)272-4363. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALESSANDRO AMARI can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J GASSEN/Examiner, Art Unit 2863                                                                                                                                                                                                        
/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863